Exhibit 10.18

LOGO [g167147exa_logo.jpg]

May 3, 2010

Fredric Walder

[address]

Dear Fred:

I am pleased to offer you a position with Fluidigm Corporation (the “Company”)
as Chief Business Officer, reporting to me. Other terms of employment include:

Start Date: On or before Monday, May 17, 2010

Compensation:

You will receive a salary of $12,083.33 per pay period. We are on a semi-monthly
pay schedule. This equates to a base compensation of $290,000.00 on an annual
basis, less deductions as required by law, which will be paid in accordance with
the Company’s normal payroll procedures. This is a regular position and we
envision that the work requirements will be approximately twenty-four (24) hours
a week which equates to being paid 60% of your salary until July 1, 2010 when
you will begin to work forty (40) hours a week.

Executive Bonus Plan:

You will be eligible to participate in the Company’s executive annual bonus
program which is based on achievement of targets or performance criteria as may
be specified by the Board. The terms and conditions of the executive annual
program may be amended or varied from time to time at the sole discretion of the
Board. The projected annual bonus for 2010 is estimated to be a maximum of 35%
of the employee’s annual base salary, subject to all applicable federal and
state taxes, payable on Q1 of 2011 and pro-rated on a monthly basis, if less
than 12 months’ service as of December 31, 2010. The primary principle for
payout of variable cash bonus is “pay for performance.” Bonuses for executives
will be 35% at 100% of plan, payable as follows:

 

  •  

80% of bonus is for meeting corporate goals.

 

  •  

20% of bonus is for meeting departmental goals.

 

  •  

The bonus will begin to be paid at meeting 80% of plan.

Stock Options:

Subject to approval by our Board of Directors (or a committee authorized by the
Board), the Company will grant you an option to purchase up to 200,000 shares of
Common Stock of the grant of stock options. 1/4th of said options will vest and
become exercisable one year after the commencement of your employment with the
Company and an additional 1/48th of said options will vest and become
exercisable at the end of each month after said one year period. These options
will be subject to the terms of the Company’s 2009 Equity Incentive Plan.

Relocation:

In order to accommodate your activities associated with your move to the Bay
Area, the Company is providing you with a relocation benefit package, as
detailed in the attached Company Relocation Guideline. You are eligible, as
outlined in the attached, to receive the specific benefits up to $105,000.00. As
specifically modified for you, the closing cost benefit with respect to a home
purchase must be used within one (1) year from the date of your hire.

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100, South San Francisco, California 94080    tel:
650.266.6000    fax: 650.871.7152    www.fluidigm.com



--------------------------------------------------------------------------------

Fredric Walder

May 3, 2010

 

If you use this benefit but leave before you complete one (1) full year of
employment, then for each month prior to one year, you will be obligated to
repay that pro-rata amount. For example, if you use this benefit after six
(6) months of employment and leave the Company after nine (9) months, you will
be obligated to repay 25% (3 months early divided by 12). Please contact Human
Resources regarding any specific questions you may have pertaining to this
benefit.

Benefits:

You are eligible to receive the Company’s standard benefits package which
includes medical, dental, vision, life and disability insurance benefits.
Benefits will be effective the first day of the month following your date of
hire or upon a qualifying event. Additional benefits, as the Company may make
generally available to its employees from time to time, will be made available
to you. You will be entitled to three (3) weeks paid vacation each year and such
paid holidays as the Company gives to its employees generally.

Confidentiality and Company Policies:

It is important to protect our confidential information and proprietary
material. Therefore, as a condition of employment you will be required to sign
the Company’s standard At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement.

Change of Control:

Your employment contract contains certain change of control and termination
without cause provisions, summarized below:

 

  •  

Termination “Without Cause” prior to a change of control results in: (i) 6
months severance paid as salary continuation, plus (ii) up to 6 months of
reimbursement for COBRA expenses.

 

  •  

Termination “Without Cause” after 12 months following a change of control
results in: (i) 6 months severance paid as salary continuation, plus (ii) up to
3 months of reimbursement for COBRA expenses.

 

  •  

Termination “Without Cause” or for “Good Reason” within 12 months following a
change of control results in: (i) 6 months severance paid in lump sum, plus
(ii) acceleration of all unvested options and restricted stock, and (iii) up to
6 months of reimbursement for COBRA expenses.

 

  •  

If benefits are subject to 280G parachute payment excise taxes, then the
executive will receive the “best of” (i) the benefits delivered in full and
subject to the excise tax, or (ii) reduced benefits such that no excise tax is
applied.

 

  •  

In the case of (i) death, (ii) disability, (iii) termination for cause, or
(iv) termination that is voluntary and is not for Good Reason within 12 months
of a change of control, then the executive gets no severance, and only salary
and other employee benefits that are owing and due through date of termination
of employment.

Notwithstanding the above, the final language and provisions of change of
control clauses of your employment contract are subject to Board approval.

Reference checks: This offer is contingent upon successfully passing your
reference checks.

Employment Authorization:

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship may be
terminated.

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100, South San Francisco, California 94080    tel:
650.266.6000    fax: 650.871.7152    www.fluidigm.com



--------------------------------------------------------------------------------

Fredric Walder

May 3, 2010

 

Other:

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause. In addition, the Company may change your compensation, duties,
assignments, responsibilities or location of your position at any time to adjust
to the changing needs of our dynamic Company.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in San Mateo County California. However, we agree that
this arbitration provision shall not apply to any disputes or claims relating to
or arising out of the misuse or misappropriation of the Company’s trade secrets
or proprietary information.

This offer expires on Friday, May 14, 2010, unless you accept prior to this
date. To indicate your acceptance of the Company’s offer, please sign and date
this letter in the space provided below and return it in the envelope provided
to Romeo Malabanan, Talent Acquisition & HR Associate, 7000 Shoreline Court,
Suite 100, South San Francisco, CA 94080. A copy is provided for your records.

This letter, along with the agreement relating to proprietary rights between you
and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or oral. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.

Fred, we look forward to you joining our Company.

Sincerely,

/s/ Gajus V. Worthington

Gajus V. Worthington

President and CEO

Fluidigm Corporation

 

ACCEPTED AND AGREED TO:    

/s/ Fredric Walder

   

19 May 2010

Fredric Walder     Date Enclosures:     Personal Information Worksheet    
Benefits Election Form I-9 Form     Benefits Summary W-4 Form     Relocation
Guideline Direct Deposit     Promissory Note In-Q Tel Security Questionnaire    
Confidentiality Agreement    

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100, South San Francisco, California 94080    tel:
650.266.6000    fax: 650.871.7152    www.fluidigm.com



--------------------------------------------------------------------------------

LOGO [g167147exa_logo.jpg]

November 8, 2010

Fredric Walder

[Address]

Re: Amendments and Clarifications to Offer Letter Dated May 3, 2010

Dear Fred:

On behalf of Fluidigm, I write to confirm certain amendments and clarifications
to the offer letter from Fluidigm to you dated May 3, 2010.

Fluidigm understands that due to the current economic climate and the impact on
the housing market, you still have not been able to sell your home in Madison,
WI. We also understand that you desire and need to find more permanent housing
in the SF Bay Area. In consideration of that, Fluidigm will amend/clarify your
compensation and relocation package that is set forth in the May 3, 2010 letter
as follows:

1. It was not clear that the reimbursement to you from May to date for the
non-business related trips back and forth to Wisconsin was taxable income.
Therefore, on a one-time, non-precedent basis, Fluidigm will pay for the tax
“gross-up” on the reimbursement for these non-business related trips that have
occurred from May through September 26, 2010. Then, the reimbursement will be
reported by Fluidigm (and must be so reported by you) as taxable income. For
trips from October 1, 2010 through December 1, 2010 only, Fluidigm will pay the
“gross-up” but again the entire reimbursement will be treated as taxable
income.        January 1, 2011    GW

2. In addition to the “gross-up” above and relocation benefits in your May 3,
2010 offer letter, Fluidigm will also provide you an additional sum up to a
maximum of Seventy Thousand Dollars ($70,000.00), to be used solely for one of
the following limited purposes: (a) to assist you, on a monthly basis, for
payment of part of your mortgage for purchase of a permanent residence in the SF
Bay Area; (b) part of the purchase price of a permanent residence in the SF Bay
Area; (c) rental of a home in the SF Bay Area; or (d) losses you incur in the
sale of your current home in Madison, WI.

No matter which of the above you choose to utilize, you will need to submit
valid receipts for same prior to any reimbursement. Any sums provided to you
under Paragraph 2 will be considered taxable income to you, and you are solely
responsible for any tax liability.        * please see note

If you use this benefit but leave before you complete one (1) full year of
employment, then for each month prior to one year, you will be obligated to
repay that pro-rata amount. For example, if you use this benefit after six
(6) months of employment and leave the Company after nine months, you will be
obligated to repay 25% (3 months early divided by 12). Please contact Human
Resources regarding any specific questions you may have pertaining to this
benefit.

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100, South San Francisco, California 94080    tel:
650.266.6000    fax: 650.871.7152    www.fluidigm.com



--------------------------------------------------------------------------------

3. The time frame to utilize the relocation funds that are set forth in the
May 3, 2010 letter and the additional sums of up to a maximum of Seventy
Thousand Dollars ($70,000.00) will be from October 1, 2010 and will expire on
September 30, 2011. In order comply with Section 409A of the Internal Revenue
Code of 1986, as amended, any reimbursable expenses that have not been
reimbursed to date and that you incur during the remaining part of calendar year
2010 will be paid to you in January of 2011. Any reimbursable expenses you incur
beginning January 1, 2011 will be paid to you as soon as reasonably practicable
following Fluidigm’s receipt of valid receipts documenting the reimbursable
expenses, but in any event must be reimbursed before December 31, 2011.

4. Change in Control benefits as referenced in the May 3, 2010 offer letter are
superseded, and will be governed solely by, the terms in your August of 2010
Employment and Severance Agreement.

Other than the above, all of the other terms and conditions that are set forth
in the May 3, 2010 offer letter remain unchanged and in full force and effect.

Fred, we hope these additional benefits that are being offered allow you to
complete the relocation to the SF Bay Area.

 

Sincerely, /s/ Gajus V. Worthington Gajus V. Worthington President and CEO

Fluidigm Corporation

 

I, Fredric Walder, on this          day of November, 2010 do accept and agree to
the above amendments/clarifications and I understand that I remain an at-will
employee.

 

/s/ Fredric Walder

Fredric Walder

cc: Personnel file

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100, South San Francisco, California 94080    tel:
650.266.6000    fax: 650.871.7152    www.fluidigm.com